Citation Nr: 1709436	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  06-14 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus and coronary artery disease.

2.  Entitlement to a rating in excess of 10 percent for a left ankle disorder. 


REPRESENTATION

Appellant represented by:	Agent Carl K. Price


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel




INTRODUCTION

The Veteran had active duty service from September 1964 to October 1969.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio (hereinafter the Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including Virtual VA and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.

In April 2009 and April 2011, the Board remanded the claim for further development.  The appeal has now been returned to the Board for further appellate consideration.

The Board previously referred claims for service connection for an eye disorder secondary to service-connected diabetes mellitus; entitlement to an increased rating for service-connected peripheral neuropathy of the upper and lower extremities; and entitlement to a total disability rating based on individual unemployability.  See April 2011 Board Decision.  However, no further action has been taken by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Veteran seeks entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus and coronary artery disease; and entitlement to a rating in excess of 10 percent for a left ankle disorder.
In this case, regarding the hypertension claim, a remand is necessary to ensure compliance with the Board's April 2011 remand.  See Stegall v. West, 11 Vet. App. 269, 271 (1998) (holding that a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders).

The April 2011 remand included the following instruction regarding a new VA examination for hypertension:

(a) Is it at least as likely as not (50 percent or higher degree of probability) that any existing hypertension began during service or within one year of his discharge from service or is otherwise linked to some incident of the Veteran's period of active duty from November 1965 to October 1969?

In March 2012, the Veteran underwent a VA examination for his hypertension claim.  While the examiner addressed the questions of whether the hypertension was etiologically related to or aggravated by the Veteran's service-connected diabetes mellitus and coronary artery disease, the examiner did not address the instruction above.  On remand, a VA addendum opinion must be obtained.

Further, an additional VA examination is needed to evaluate the Veteran's service-connected left ankle disorder.  The United States Court of Appeals for Veterans Claims (CAVC) in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the CAVC's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  Further, CAVC in Southall-Norman v. McDonald, ___ Vet. App. ___, No. 15-1357, 2016 WL 7240720 (Dec. 15, 2016), determined that both 38 C.F.R. § 4.59 and its holding in Correia apply whether or not the disability is being evaluated under a diagnostic code is predicated on range of motion measurements.  Therefore, this issue is remanded as the record does not reflect that the Veteran has been afforded an adequate VA examination as discussed in Correia.  
Finally, a remand is needed to obtain outstanding VA examination records.  The Veteran had VA examinations for hypertension in April 2005 and June 2009, and a VA examination for his left ankle disorder in September 2006.  See, e.g., April 2011 Board Remand.  These VA examinations do not appear to be part of the claims file.  On remand, these VA examinations should be obtained and associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder VA treatment records since July 2015.  Further, associate with the claims file the Veteran's April 2005, September 2006, and June 2009 VA examinations.

2.  After any additional documents are obtained and associated with the electronic claims file, forward the claims folder to a qualified examiner for an addendum opinion.  The examiner should answer the following question:

Is it at least as likely as not (50 percent or higher degree of probability) that any existing hypertension began during service or within one year of his discharge from service or is otherwise linked to some incident of the Veteran's period of active duty from November 1965 to October 1969?

If an examination is needed, one should be scheduled.  All opinions expressed must be supported by complete rationale.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he or she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts), by a deficiency in the record (i.e., additional facts are required), or by the examiner himself or herself (because he or she does not have the needed knowledge or training).

3.  The Veteran should also be afforded a VA examination to address the current severity of his left ankle disorder.  The examiner must review the physical and electronic claims file including the Veterans Benefits Management System and Virtual VA files and note such review in the examination report. 

The examiner must address the severity and effects of the Veteran's disability.  In particular, the VA examination must include range of motion testing for both ankles in the following areas:

	Active motion;
	Passive motion;
	Weight-bearing; and
	Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should note any functional limitation caused by the left ankle disorder.  
 
All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings.

4.  After completing the actions detailed above, readjudicate the claims remaining on appeal.  If any claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

